UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4159


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DENISE YVONNE ALEXANDER,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:10-cr-00735-TLW-1)


Submitted:   October 13, 2011             Decided:   October 17,2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina; Arthur Bradley Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a written plea agreement, Denise Yvonne

Alexander pled guilty to possession with intent to distribute 50

kilograms or more of marijuana.                        She was sentenced to 21 months

in prison.         On appeal, Alexander’s attorney has filed a brief in

accordance         with    Anders     v.     California,           386    U.S.       738    (1967),

questioning whether Alexander’s plea was valid and whether the

district      court       provided      appropriate          reasoning         for    the    chosen

sentence.          Counsel       concludes,            however,     that       the    issues      are

without merit.            Alexander was advised of her right to file a pro

se supplemental brief but did not file such a brief.                                  We affirm.

              After reviewing the transcript of Alexander’s Fed. R.

Crim.   P.    11     proceeding,        we    conclude         that      the    district       court

fully   complied          with   Rule      11.         Further,     Alexander’s            plea   was

knowing      and    voluntary        and     not       the   result      of    threats      or    any

promises other than those in the plea agreement.                                     Finally, the

district court determined that there was a factual basis for the

plea.

              Next, our review of the record convinces us that the

district     court        provided      appropriate          reasoning         for    Alexander’s

sentence.          The     court   was     required          to   make    an    individualized

assessment         in     imposing      sentence         and      sufficiently         state      its

reasons for the chosen sentence.                         See United States v. Carter,

564 F.3d 325, 328 (4th Cir. 2009).                           Here, the court explicitly

                                                   2
considered the statutory factors and Alexander’s request for a

variance on the record and weighed the seriousness of the crime

against   the     mitigating    circumstances.               Thus,     we    find   no

procedural error in the imposition of sentence.

          In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm.         This court requires that counsel inform

Alexander,   in   writing,     of   her       right   to    petition   the    Supreme

Court of the United States for further review.                         If Alexander

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move for

leave to withdraw at that time.                  Counsel’s motion must state

that a copy was served on Alexander.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                          3